DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2020 and 5/2/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "said operating said crop treatment system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim 1 recite:
A method of characterizing a status of a plant, the method comprising:
receiving over a communication network a first parameter which comprises a
daily shrinkage of a fruit size of the plant, and a second parameter describing daily
growth of said fruit size, and storing said parameters in a computer readable memory;
operating a data processor for calculating a plant status function based on a
value of said first parameter and a value of said second parameter, for transmitting
said plant status function to a non-transitory computer readable medium or a display
device; and
transmitting a signal to one or more cellular telephones to issue an alert when
the value of plant status function is below a predetermined threshold.

Step 1:
The claim recites a method. Thus, the claim is directed to a process, which is a statutory category of invention.

Step 2A Prong one:
	The limitations of receiving the first and second parameters, calculate a plant status function, and issue an alert, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving”, “calculating”, and “issue” in the context of this claim encompasses the user physically receiving parameters, mentally calculating the plant status function, and physically issuing an alert.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong two:
	Besides the abstract idea, the claim recites the additional limitations of operating a data processor and transmitting a signal. These additional elements represents mere operation of a data processor and transmitting data which is necessary for use of the recited judicial exception and recited at a high level of generality. These elements are thus insignificant extra-solution activities. As such, it is nothing more than an attempt to generally link the user of the judicial exceptions to the technological environment of computer. Even when viewed in combination, these additional limitation and additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B:
	The claims as a whole does not amount to significantly more than the recited exception. Even when considered in combination, additional elements and limitations represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17, and 20-25 of U.S. Patent No. 10,721,880. Please see below chart for comparison of claim 1 of the instant patent application and claim 1 of the US Patent.

Instant Application
US Patent No. 10,721,880
1. A method of characterizing a status of a plant, the method comprising:
1. A method of managing treatment of crop, comprising:
receiving over a communication network a first parameter which comprises a daily shrinkage of a fruit size of the plant, and a second parameter describing daily growth of said fruit size, and storing said parameters in a computer readable memory;
monitoring a first parameter which comprises a maximal daily shrinkage of a plant part of the crop, and a second parameter describing daily growth rate of a plant part of the crop;

operating a data processor for calculating a plant status function based on a value of said first parameter and a value of said second parameter, for transmitting said plant status function to a non-transitory computer readable medium or a display device; and
calculating a plant status function based on a value of said first parameter and a value of said second parameter; and
transmitting a signal to one or more cellular telephones to issue an alert when the value of plant status function is below a predetermined threshold.
operating a crop treatment system responsively to said plant status function.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant patent application and US Patent No. 10,721,880 teach calculating a plant status function based on values of a first and second parameter then adjusting crop treatment based on the plant status function. The additional methods of storing and transmitting the values and parameters in the instant application do not rise to the level of making the instant application patentably distinct from the US Patent.

Allowable Subject Matter
Claims 1-20 would allowed with the resolution to the above 35 U.S.C. 101 rejection as well as above Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115